Name: Commission Regulation (EEC) No 3986/87 of 22 December 1987 amending various Regulations concerning the implementation of the common organization of the markets in poultrymeat as a consequence of the introduction of the combined nomenclature
 Type: Regulation
 Subject Matter: animal product;  consumption;  tariff policy;  EU finance
 Date Published: nan

 31.12.1987 EN Official Journal of the European Communities L 376/7 COMMISSION REGULATION (EEC) No 3986/87 of 22 December 1987 amending various Regulations concerning the implementation of the common organization of the markets in poultrymeat as a consequence of the introduction of the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Regulation (EEC) No 3985/87 (2) and in particular the second subparagraph of Article 15 (1) thereof, Having regard to Council Regulation (EEC) No 3907/87 of 22 December 1987, amending Regulation (EEC) No 2777/75 on the common organization of the markets in the poultrymeat sector (3), and in particular Article 2 thereof, Whereas, in accordance with the second subparagraph of Article 15 (1) of Regulation (EEC) No 2658/87, technical adaptations of Community acts referring to the combined nomenclature are carried out by the Commission; whereas amendments of substance are carried out in accordance with the procedure laid down in Article 17 of Council Regulation (EEC) No 2777/75 (4) pursuant to Article 2 of Regulation (EEC) No 3907/87; Whereas numerous Regulations in the poultrymeat sector must be adapted technically and as regards certain points of substance to take account of the use of the new combined nomenclature based on the Harmonized Commodity Description and Coding System which is intended to replace the Convention of 15 December 1950 on Nomenclature for the Classification of Goods in Customs Tariffs; Whereas, on account of the number and the content of the text calling for such adaptations, all the Regulations to be adapted should be grouped within a single amending Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Commission Regulation (EEC) No 565/68 of 24 April 1968 on the non-fixing of additional amounts for slaughtered fowls, ducks and geese imported from Poland (5), as last amended by Regulation (EEC) No 2039/73 (6), is herely replaced by the following: Article 1 The levies fixed in accordance with Article 3 of Regulation (EEC) No 2777/75 shall not be increased by an additional amount in respect of imports of the following products falling within subheading ex 2007 of the combined nomenclature originating in and coming from Poland: (a) Fowls of the species Gallus domesticus, not cut in pieces:  Plucked and gutted, with heads and feet, known as 83 % chickens ,  Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as 70% chickens ,  Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as 65% chickens, or otherwise presented; (b) Ducks, not cut in pieces:  Plucked, bled, gutted but not drawn, with heads and feet, known as 85 % ducks ,  Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as 70% ducks ,  Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as 63 % ducks , or otherwise presented; (c) Geese, not cut in pieces:  Plucked, bled, not drawn, with heads and feet, known as 82% geese ,  Plucked and drawn, without heads and feet, with or without hearts and gizzards, known as 75 % geese , or otherwise presented. Article 2 Article 1 of Commission Regulation (EEC) No 2261/69 of 13 November 1969 on the non-fixing of additional amounts for slaughtered ducks and geese imported from Romania (7) as last amended by Regulation (EEC) No 2039/73, is hereby replaced by the following: Article 1 The levies fixed in accordance with Article 3 of Regulation (EEC) No 2777/75 shall not be increased by an additional amount in respect of imports of the following products falling within subheading ex 0207 of the combined nomenclature originating in and coming from Romania: (a) Ducks, not cut in pieces:  Plucked, bled, gutted but not drawn, with heads and feet, known as 85 % ducks ,  Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as 70% ducks ,  Plucked and drawn, without heads and feet and without necks, heats, livers and gizzards, known as 63 % ducks , or otherwise presented; (b) Geese, not cut in pieces:  Plucked, bled, not drawn, with heads and feet, known as 82 % geese ,  Plucked and drawn, without heads and feet, with or without hearts and gizzards, known as 75 % geese , or otherwise presented. Article 3 Article 1 of Commission Regulation (EEC) No 2474/70 of 7 December 1970 on the non-fixing of an additional amount for slaughtered turkeys imported from Poland (8), is hereby replaced by the following: Article 1 The levies fixed in accordance with Article 3 of Regulation (EEC) No 2777/75 shall not be increased by an additional amount in respect of imports of slaugghtered turkeys falling within subheadings 0207 10 31, 0207 10 39 and 0207 22 of the combined nomenclature, originating in and coming from Poland. Article 4 Annexes I and II to Council Regulation (EEC) No 2778/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for poultrymeat (9), as last amended by Regulation (EEC) No 3233/86 (10) are hereby replaced by Annexes I and II to this Regulation. Article 5 The Annex to Commission Regulation (EEC) No 3011/79 of 20 December 1979 fixing the coefficients for calculating levies on derived poultrymeat products and repealing Regulation No 199/67/EEC (11), as last amended by Regulation (EEC) No 1507/82 (12), is hereby replaced by Annex III to this Regulation. Article 6 This Regulation shall enter into force on 1 January 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 256, 7. 9. 1987, p. 1. (2) See page 1 of this Official Journal. (3) OJ No L 370, 30. 12. 1987, p. 14. (4) OJ No L 282, 1. 11. 1975, p. 77. (5) OJ No L 107, 8. 5. 1968, p. 7. (6) OJ No L 207, 28. 7. 1973, p. 30. (7) OJ No L 286, 14. 11. 1969, p. 24. (8) OJ No L 265, 8. 12. 1970, p. 13. (9) OJ No L 282, 1. 11. 1975, p. 84. (10) OJ No L 301, 25. 10. 1986, p. 3. (11) OJ No L 337, 29. 12. 1979, p. 65. (12) OJ No L 168, 15. 6. 1982, p. 5. ANNEX I ANNEX I CN-code Description of goods Quantity in kg Composition 0105 Live poultry, that is to say, fowls of the species Gallus domesticus, ducks, geese, turkeys and guinea fowls:  Weighing not more than 185 g: 0105 11 00   Fowls of the species Gallus domesticus 0,343 unit maize 60 % barley 30 % oats 10 % 0105 19   Other: 0105 19 10    Geese and turkeys 1,001 unit maize 60 % barley 30 % oats 10 % 0105 19 90    Ducks and guinea fowls 0,343 (unit) maize 60 % barley 30 % oats 10 % 0207 Meat and edible offal, of the poultry of heading No 0105, fresh, chilled or frozen: 0207 10  Poultry not cut in pieces, fresh or chilled:   Fowls of the species Gallus domesticus: 0207 10 11    Plucked and gutted, with heads and feet, known as 83 % chicken  1,847 maize 80 % barley 20 % 0207 10 15    Plucked and gutted, without heads and feet but with necks, hearts, livers and gizzards, known as 70% chickens  2,100 maize 80 % barley 20 % 0207 10 19    Plucked and gutted, without heads and feet and without necks, hearts, livers and gizzards, known as 65% chickens , or otherwise presented 2,288 maize 80 % barley 20%   Turkeys: 0207 10 31    Plucked and gutted, without heads and feet but with necks, hearts, livers and gizzards, known as 80% turkeys  2,341 maize 60 % barley 30 % oats 10 % 0207 10 39    Plucked and gutted, without heads and feet and without necks, hearts, livers and gizzards, known as 73 % turkeys , or otherwise presented 2,566 maize 60 % barley 30 % oats 10 %   Ducks: 0207 10 51    Plucked, bled, gutted but not drawn, with heads and feet, known as 85 % ducks  2,853 maize 60 % barley 30 % oats 10 % 0207 10 55    Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as 70 % ducks  3,464 maize 60 % barley 30 % oats 10 % 0207 10 59    Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as 63 % ducks , or otherwise presented 3,849 maize 60 % barley 30 % oats 10 %   Geese: 0207 10 71    Plucked, bled, not drawn, with heads and feet, known as 82 % geese  3,284 maize 60 % barley 30 % oats 10% 0207 10 79    Plucked and drawn, without heads and feet, with or without hearts and gizzards, known as 75 % geese , or otherwise presented 3,591 maize 60 % barley 30 % oats 10 % 0207 10 90   Guinea fowls 3,423 maize 60 % barley 30 % oats 10 %  Poultry not cut in pieces, frozen 0207 21   Fowls of the species Gallus domesticus: 0207 21 10    Plucked and gutted, without heads and feet but with necks, hearts, livers and gizzards, known as 70 % chickens  2,100 maize 80 % barley 20 % 0207 21 90    Plucked and gutted, without heads and feet and without necks, hearts, livers and gizzards, known as 65 % chickens , or otherwise presented 2,288 maize 80 % barley 20 % 0207 22   Turkeys: 0207 22 10    Plucked and gutted, without heads and feet but with necks, hearts, livers and gizzards, known as 80% turkeys  2,341 maize 60 % barley 30 % oats 10 % 0207 22 90    Plucked and gutted, without heads and feet and without necks, hearts, livers and gizzards, known as 73 % turkeys , or otherwise presented 2,566 maize 60 % barley 30 % oats 10 % 0207 23   Ducks, geese and guinea fowls:    Ducks: 0207 23 11     Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as 70 % ducks  3,464 maize 60 % barley 30 % oats 10 % 0207 23 19    Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as 63 % ducks , or otherwise presented 3,849 maize 60 % barley 30 % oats 10 %    Geese: 0207 23 51     Plucked, bled, not drawn, with heads and feet, known as 82 % geese  3,284 maize 60 % barley 30 % oats 10 % 0207 23 59     Plucked and drawn, without heads and feet, with or without hearts and gizzards, known as 75 % geese , or otherwise presented 3,591 maize 60 % barley 30 % oats 10 % 0207 23 90    Guinea fowls 3,423 maize 60 % barley 30 % oats 10 % ANNEX II ANNEX II CN code Description of goods Quantity in kg Composition Standard amount in ECU 0105 Live poultry, that is to say, fowls of the species Gallus domesticus, ducks, geese, turkeys and guinea fowls:  Weighing not more than 185 g: 0105 11 00   Fowls of the species Gallus domesticus 0,364 (unit) maize 60 % barley 30 % oats 10 % 0,1926 0105 19   Other: 0105 19 10    Geese and turkeys 1,071 (unit) maize 60 % barley 30 % oats 10 % 0,9000 0105 19 90    Ducks and guinea fowls 0,364 (unit) maize 60 % barley 30 % oats 10 % 0,1926 0207 Meat and edible offal, of the poultry of heading No 0105, fresh, chilled or frozen: 0207 10  Poultry not cut in pieces, fresh or chilled:   Fowls of the species Gallus domesticus: 0207 10 11    Plucked and gutted, with heads and feet, known as 83 % chickens  1,602 maize 80 % barley 20 % 0,8355 0207 10 15    Plucked and gutted, without heads and feet but with necks, hearts, livers and gizzards, known as 70 % chickens  1,822 maize 80 % barley 20 % 0,9500 0207 10 19    Plucked and gutted, without heads and feet and without necks, hearts, livers and gizzards, known as 65 % chickens , or otherwise presented 1,985 maize 80 % barley 20 % 1,0351   Turkeys: 0207 10 31    Plucked and gutted, without heads and feet but with necks, hearts, livers and gizzards, known as 80 % turkeys  2,194 maize 60 % barley 30 % oats 10 % 1,2825 0207 10 39    Plucked and gutted, without heads and feet and without necks, hearts, livers and gizzards, known as 73 % turkeys , or otherwise presented 2,404 maize 60 % barley 30 % oats 10 % 1,4059   Ducks: 0207 10 51    Plucked, bled, gutted but not drawn, with heads and feet, known as 85 % ducks  2,647 maize 60 % barley 30 % oats 10 % 0,8042 0207 10 55    Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as 70 % ducks  3,214 maize 60 % barley 30 % oats 10 % 0,9766 0207 10 59    Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as 63 % ducks , or otherwise presented 3,571 maize 60 % barley 30 % oats 10 % 1,0851   Geese: 0207 10 71    Plucked, bled, not drawn, with heads and feet, known as 82% geese  3,100 maize 60 % barley 30 % oats 10 % 1,3548 0207 10 79    Plucked and drawn, without heads and feet, with or without hearts, and gizzards, known as 75 % geese , or otherwise presented 3,389 maize 60 % barley 30 % oats 10 % 1,2394 0207 10 90   Guinea fowls 3,051 maize 60 % barley 30 % oats 10 % 1,4415  Poultry not cut in pieces, frozen: 0207 21   Fowls of the species Gallus domesticus 0207 21 10    Plucked and gutted, without heads and feet but with necks, hearts, livers and gizzards, known as 70 % chickens  1,822 maize 80 % barley 20 % 0,9500 0207 21 90    Plucked and gutted, without heads and feet and without necks, hearts, livers and gizzards, known as 65 % chickens , or otherwise presented 1,985 maize 80 % barley 20 % 1,0351 0207 22   Turkeys: 0207 22 10    Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as 80% turkeys  2,194 maize 60 % barley 30 % oats 10 % 1,2825 0207 22 90    Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as 73 % turkeys , or otherwise presented 2,404 maize 60 % barley 30 % oats 10 % 1,4059 0207 23   Ducks, geese and guinea fowls:    Ducks: 0207 23 11     Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as 70 % ducks  3,214 maize 60 % barley 30 % oats 10 % 0,9766 0207 23 19     Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as 63 % ducks , or otherwise presented 3,571 maize 60 % barley 30 % oats 10 % 1,0851    Geese: 0207 23 51     Plucked, bled, not drawn, with heads and feet, known as 82 % geese  3,100 maize 60 % barley 30 % oats 10 % 1,3548 0207 23 59     Plucked and drawn, without heads and feet, with or without hearts, and gizzards, known as 75 % geese , or otherwise presented 3,389 maize 60 % barley 30 % oats 10 % 1,2394 0207 23 90    Guinea fowls 3,051 maize 60 % barley 30 % oats 10 % 1,4415 ANNEX III ANNEX CN-code Description of derived products Coefficients Description of products used for derivation 0105 Live poultry, that is to say, fowls of the species Gallus domesticus, ducks, geese, turkeys, and guinea fowls:  Other: 0105 91 00   Fowls of the species Gallus domesticus 0,70 70 % chickens 0105 99   Other: 0105 99 10    Ducks 0,70 70 % ducks 0105 99 20    Geese 0,70 82 % geese 0105 99 30    Turkeys 0,70 80 % turkeys 0105 99 50    Guinea fowls 0,70 Slaughtered guinea fowls  Poultry cuts and offal (including livers) fresh or chilled: 0207 39   Other (except poultry livers other than fatty livers of geese or ducks falling within heading No 0207 39 90)    Of fowls of the species Callus domesticus     Cuts: 0207 39 11      Boneless 2,10 70 % chickens 70 % ducks Slaughtered guinea fowls      With bone in: 0207 39 13       Halves or quarters 1,10 65 % chickens 0207 39 15       Whole wings, with or without tips 0,65 70 % chickens 70 % ducks 75 % geese 80 % turkeys Slaughtered guinea fowls 0207 39 17       Backs, necks, backs with necks attached, rumps and wing tips 0,45 70 % chickens 70 % ducks 75 % geese 80 % turkeys Slaughtered guinea fowls 0207 39 21       Breasts and cuts thereof 1,65 70 % chickens 0207 39 23       Legs and cuts thereof 1,55 70 % chickens 0207 39 25       Other 2,00 70 % chickens 70 % ducks 75 % geese 80 % turkeys Slaughtered guinea fowls 0207 39 27     Offal, other than livers 0,45 70 % chickens 70 % ducks 75 % geese 80 % turkeys Slaughtered guinea fowls    Of turkeys:     Cuts: 0207 39 31      Boneless 2,10 80% turkeys      With bone in: 0207 39 33       Halves or quarters 1,10 73 % turkeys 0207 39 35       Whole wings, with or without tips 0,65 70 % chickens 70% ducks 80% turkeys 75 % geese Slaughtered guinea fowls 0207 39 37       Backs, necks, backs with necks attached, rumps and wing tips 0,45 70 % chickens 70 % ducks 80 % turkeys 75 % geese Slaughtered guinea fowls 0207 39 41       Breasts and cuts thereof 1,60 80 % turkeys       Legs and cuts thereof: 0207 39 43        Drumsticks and cuts of drumsticks 0,75 80 % turkeys 0207 39 45        Other 1,35 80 % turkeys 0207 39 47       Other 2,00 70 % chickens 70 % ducks 80 % turkeys 75 % geese Slaughtered guinea fowls 0207 39 51     Offal, other than livers 0,45 70 % chickens 70 % ducks 80 % turkeys 75 % geese Slaughtered guinea fowls    Of ducks, geese and guinea fowls:     Cuts:      Boneless: 0207 39 53       Of geese 2,10 75 % geese 0207 39 55       Of ducks and guinea fowls 2,10 70 % chickens 70 % ducks Slaughtered guinea fowls      With bone in:        Halves or quarters: 0207 39 57        Of ducks 1,10 63 % ducks 0207 39 61        Of geese 1,10 75 % geese 0207 39 63       Of guinea fowls 1,10 Slaughtered guinea fowls 0207 39 65       Whole wings, with or without tips 0,65 70% chickens 70% ducks 75 % geese 80% turkeys Slaughtered guinea fowls 0207 39 67       Backs, necks, backs with necks attached, rumps and wing tips 0,45 70 % chickens 70 % ducks 75 % geese 80 % turkeys Slaughtered guinea fowls       Breasts and cuts thereof: 0207 39 71        Of geese 1,50 75 % geese 0207 39 73        Of ducks and guinea fowls 1,65 70 % chickens       Legs and cuts thereof: 0207 39 75        Of geese 1,45 75 % geese 0207 39 77        Of ducks and guinea fowls 1,55 70 % chickens 0207 39 81       Goose or duck paletots (1) 1,40 70 % ducks 75 % geese 0207 39 83       Other 2,00 70 % chickens 70 % ducks 75 % geese 80 % turkeys Slaughtered guinea fowls 0207 39 85     Offal, other than livers 0,45 70 % chickens 70 % ducks 75 % geese 80 % turkeys Slaughtered guinea fowls  Poultry cuts and offal other than livers, frozen: 0207 41   Of fowls of the species Gallus domesticus    Cuts: 0207 41 10     Boneless: 2,10 70 % chickens 70 % ducks Slaughtered guinea fowls     With bone in: 0207 41 11      Halves or quarters 1,10 65 % chickens 0207 41 21      Whole wings, with or without tips 0,65 70 % chickens 70 % ducks 75 % geese 80 % turkeys Slaughtered guinea fowls 0207 41 31      Backs, necks, backs with necks attached, rumps and wing tips 0,45 70 % chickens 70 % ducks 75 % geese 80 % turkeys Slaughtered guinea fowls 0207 41 41      Breasts and cuts thereof 1,65 70 % chickens 0207 41 51      Legs and cuts thereof: 1,55 70 % chickens 0207 41 71      Other 2,00 70 % chickens 70 % ducks 75 % geese 80 % turkeys Slaughtered guinea fowls 0207 41 90    Offal, other than livers 0,45 70 % chickens 70 % ducks 75 % geese 80 % turkeys Slaughtered guinea fowls 0207 42   Of turkeys:    Cuts: 0207 42 10     Boneless 2,10 80 % turkeys     With bone in: 0207 42 11      Halves or quarters 1,10 73 % turkeys 0207 42 21      Whole wings, with or without tips 0,65 70 % chickens 70 % ducks 80 % turkeys 75 % geese Slaughtered guinea fowls 0207 42 31      Backs, necks, backs with necks attached, rumps and wing tips 0,45 70 % chickens 70 % ducks 80 % turkeys 75 % geese Slaughtered guinea fowls 0207 42 41      Breasts and cuts thereof 1,60 80 % turkeys      Legs and cuts thereof: 0207 42 51       Drumsticks and cuts thereof 0,75 80 % turkeys 0207 42 59       Other 1,35 80 % turkeys 0207 42 71      Other 2,00 70 % chickens 70 % ducks 80 % turkeys 75 % geese Slaughtered guinea fowls 0207 42 90    Offal, other than livers 0,45 70 % chickens 70 % ducks 80 % turkeys 75 % geese Slaughtered guinea fowls 0207 43   Of ducks, geese and guinea fowls:    Cuts:     Boneless: 0207 43 11      Of geese 2,10 75 % geese 0207 43 15      Of ducks and guinea fowls 2,10 70 % chickens 70 % ducks Slaughtered guinea fowls     With bone in:      Halves or quarters: 0207 43 21       Of ducks 1,10 63 % ducks 0207 43 23       Of geese 1,10 75 % geese 0207 43 25       Of guinea fowls 1,10 Slaughtered guinea fowls 0207 43 31      Whole wings, with or without tips 0,65 70 % chickens 70 % ducks 75 % geese 80 % turkeys Slaughtered guinea fowls 0207 43 41      Backs, necks, backs with necks attached, rumps and wing tips 0,45 70 % chickens 70 % ducks 75 % geese 80 % turkeys Slaughtered guinea fowls      Breasts and cuts thereof: 0207 43 51       Of geese 1,50 75 % geese 0207 43 53       Of ducks and guinea fowls 1,65 70 % chickens      Legs and cuts thereof: 0207 43 61       Of geese 1,45 75 % geese 0207 43 63       Of ducks and guinea fowls 1,55 70 % chickens 0207 43 71      Goose or duck paletots (1) 1,40 70 % ducks 75 % geese 0207 43 81      Other 2,00 70 % chickens 70 % ducks 75 % geese 80 % turkeys Slaughtered guinea fowls 0207 43 90    Offal, other than livers 0,45 70 % chickens 70 % ducks 75 % geese 80 % turkeys Slaughtered guinea fowls 0207 Meat and edible meat offal, of the poultry of heading No 0105, fresh, chilled or frozen:  Poultry cuts and offal (including livers), fresh or frozen: 0207 31 00   Fatty livers of geese or ducks 10,00 82 % ducks ex 0207 39   Other: 0207 39 90    Poultry livers, other than fatty livers of geese or ducks 1,15 70 % chickens 70 % ducks 75 % geese 80 % turkeys Slaughtered guinea fowls 0207 50  Poultry livers, frozen: 0207 50 10   Fatty livers of geese or ducks 10,00 82 % ducks 0207 50 90   Other 1,15 70 % chickens 70 % ducks 75 % geese 80 % turkeys Slaughtered guinea fowls 0210 Meat and edible meat offal, salted, in brine, dried or smoked; edible flours and meals of meat or meat offal: 0210 90  Other, including edible flours and meals of meat or meat offal:   Offal:    Other:     Poultry liver: 0210 90 71      Fatty livers of geese or ducks, salted or in brine 10,00 82 % ducks 0210 90 79      Other 1,15 70 % chickens 70 % ducks 75 % geese 80 % turkeys Slaughtered guinea fowls 0209 Pig fat of lean meat and poultry fat (not rendered), fresh, chilled, frozen, salted, in brine, dried or smoked: 0209 00 90  Poultry fat 1,00 70 % chickens 70 % ducks 75 % geese 80 % turkeys Slaughtered guinea fowls 1501 Lard; other pig fat and poultry fat, rendered, whether or not pressed or solvent-extracted:  Other: 1501 00 90   Poultry fat 1,20 70 % chickens 70 % ducks 75 % geese 80 % turkeys Slaughtered guinea fowls 1602 Other prepared or preserved meat, meat offal or blood:  Of poultry of heading No 0105 1602 31   Of turkeys:    Containing 57 % or more by weight of meat or offal (1): 1602 31 11     Containing exclusively uncooked turkey meat 2,00 80 % turkeys 1602 31 19     Other 2,20 70 % chickens 70 % ducks 75 % geese 80 % turkeys Slaughtered guinea fowls 1602 31 30    Containing 25 % or more but less than 57 % by weight of meat or offal (2): 1,20 70 % chickens 70 % ducks 75 % geese 80 % turkeys Slaughtered guinea fowls 1602 31 90    Other 0,70 70 % chickens 70 % ducks 75 % geese 80 % turkeys Slaughtered guinea fowls 1602 39   Other:    Containing 57 % or more by weight of poultry meat or offal (2): 1602 39 11     Uncooked 2,00 70 % chickens 70 % ducks 75 % geese Slaughtered guinea fowls 1602 39 19     Other 2,20 70 % chickens 70 % ducks 75 % geese 80 % turkeys Slaughtered guinea fowls 1602 39 30    Containing 25 % or more but less than 57 % by weight of poultry meat or offal (2): 1,20 70 % chickens 70 % ducks 75 % geese 80 % turkeys Slaughtered guinea fowls 1602 39 90    Other 0,70 70 % chickens 70 % ducks 75 % geese 80 % turkeys Slaughtered guinea fowls (1) For the purposes of subheadings 0207 39 81 and 0207 43 71, goose or duck paletots  shall be taken to mean geese or ducks plucked and completely drawn, without heads or feet, with carcase bones (breastbone, ribs, backbone and sacrum) removed but with the femurs, tibias and humeri. (2) For the purposes of determining the percentage of poultrymeat, the weight of any bones is to be disregarded.